DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.

Specification
The amendment filed 6/15/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the minimum charging requirement is set to 20% ~ 60%” in claim 1, and “wherein the predetermined level is set to 20% ~ 60%” in claim 15.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1 & 15 are objected to because of the following informalities:  Applicant wrote “20%~60%” when it would appear based on Applicant’s specification, specifically Paragraphs [0088-0089] that Applicant may have meant to write --20% or 60%-- as entitled by the specification.  
Claim 1 is objected to because of the following informalities:  Applicant wrote “users input or a predetermined control pattern” when it would appear as though Applicant may have meant to write  --users input and a predetermined control pattern--. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, & 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (US 2011/0204720) in view of Hafner et al. (US 2009/0229900).

In regard to claim 1: (Currently amended)
Ruiz discloses an in-vehicle power system, (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 36) comprising: a charging-discharging device (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 34 & Par. [0046] i.e. VCS may control charging and discharging of battery packs) configured to selectively perform both a charging function for receiving and delivering a first power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 122 & Par. [0062]  i.e. AC grid power) and a discharging function for transmitting a second power signal (Fig. 1A-C, 2A-C, , wherein the predetermined control pattern is determined based on at least one of a time zone, a fee schedule on the first power signal, and an option preset for charging the battery (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Item 34 & Pars. [0046] & [0048] i.e. fee schedules defined as RTP, further power outages and other factors variations in energy demands), wherein the fee schedule on the first power signal varies according to the time zone, wherein the charging-discharging device performs the discharging function when a fee is high and performs the charging function when the fee is low (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Items 34 & 20 & Pars. [0046] & [0048] & Par. [0078] i.e. response to energy demand and real time pricing which is known to vary on a peak and off peak schedule aka time zones), wherein the discharging operation is performed only when the battery is charged beyond a preset minimum charging requirement, and wherein the minimum charging requirement is set to 20% ~ 60% (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Items 34 & 20 & Pars. [0097] i.e. if charge is sufficient (taken to mean above 40%) starts discharge of the battery until the storage capacity reaches a pre-determined minimum level (e.g. 40%)).
However, Ruiz is vague in its disclosure of wherein the user's input includes basic information about a running schedule of the vehicle and a charging schedule of the vehicle on the next day, wherein the basic information includes at least one of a current location of the vehicle, a destination of the vehicle, and a departure time of the vehicle.
Hafner discloses a plugin hybrid electric vehicle with a control system (Figs 1-3 Items 24 & 100) allowing a user’s input (Figs 1-3 Item 204 & Par. [0037]) which can include basic information about a running schedule of the vehicle and a charging schedule of the vehicle on the next day (Figs 1-3 Items 204 & 200 & Par. [0037]), wherein the basic information includes at least one of a current location of the vehicle, a destination of the vehicle, and a departure time of the vehicle (Figs 1-3 Items 204 & 200 & Par. [0037] i.e. vehicle departure time of 7 a.m.).
It would have been obvious to have combined the known efficient usage storage and sharing of energy in buildings vehicle and equipment with the known plugin hybrid electric vehicle having a computer/data system as doing so would have yielded the predictable results of increased electrical charging efficiency.  
	
In regard to claim 2: (Original)
Modified Ruiz further teaches the in-vehicle power system according to claim 1, wherein the first power signal is an Alternating Current (AC) power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 122 & Par. [0062] i.e. AC grid power), while the second power signal is a Direct Current (DC) power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 102).

In regard to claim 3: (Original)
Modified Ruiz further teaches the in-vehicle power system according to claim 1, wherein the charging-discharging device (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 34 & Par. [0046] i.e. VCS may control charging and discharging of battery packs) is coupled to a single electric power inlet (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 36 i.e. single inlet cord), which is disposed in a vehicle (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 36 i.e. single inlet cord), for receiving the first power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 122) and transmitting the second power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 102).



Modified Ruiz further teaches the in-vehicle power system according to claim 1, further comprising: a battery management system (BMS) configured to monitor a charging status and a temperature of the battery and to report monitored data to the charging-discharging controller (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 34 & Par. [0045] i.e. BMS communicates with VCS).

In regard to claim 9: (Currently Amended)
Modified Ruiz further teaches the in-vehicle power system according to claim 1, wherein the charging operation is performed based on the fee schedule and a charging target amount of the battery (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Item 34 & Pars. [0046] & [0048] i.e. fee schedules defined as RTP, further power outages and other factors).

In regard to claim 10: (Original)
Modified Ruiz further teaches the in-vehicle power system according to claim 1, wherein the charging-discharging device receives a third power signal distinguishable from the first power signal when the first power signal is not supplied (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Item 136 & Pars. [0065-0066]).

In regard to claim 11: (Original)
 	Modified Ruiz further teaches the in-vehicle power system according to claim 10, wherein the third power signal is a DC power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Item 136 & Pars. [0065-0066]).

In regard to claim 12: (Original)
Modified Ruiz further teaches the in-vehicle power system according to claim 1, wherein the user's input is entered via an audio-video- navigation device of a vehicle (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Item 140 & Par. [0067] i.e. portable and modular for use in vehicle 36), and wherein the predetermined control pattern is stored in a storage engaged with the audio-video-navigation device (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Items 140, 160-182 & Par. [0068]).

In regard to claim 13: (Original)
Modified Ruiz further teaches the in-vehicle power system according to claim 12, wherein the entering the user's input and setting the predetermined control pattern can be performed via a wireless communication device engaged with the audio-video-navigation device (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Items 140 & Par. [0101 & 0103]).

In regard to claim 14: (Original)
Modified Ruiz further teaches the in-vehicle power system according to claim 13, wherein the charging-discharging controller delivers information on at least one of the charging operation, the discharging operation, and a charging status of the battery (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 34 & Par. [0045] i.e. BMS communicates with VCS).

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (US 2011/0204720) in view of Hafner et al. (US 2009/0229900).

In regard to claim 15: (Currently amended)
a battery in a vehicle (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 36 & 38), comprising: receiving, by a charging-discharging device (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 34 & Par. [0046] i.e. VCS may control charging and discharging of battery packs), a first power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 122 & Par. [0062]  i.e. AC grid power) in response to a fee schedule on the first power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Item 34 & Par. [0048] i.e. RTP power outages other factors variations in energy demands) or the user’s input to charge the battery (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 38); and transmitting, by the charging-discharging device, an electrical energy stored in the battery as a second power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 102 & Par. [0060] i.e. V2B controllable by VCS) in response to the fee schedule when a charging status of the battery is beyond a predetermined level (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Items 38, 34 & Par. [0048] i.e. RTP power outages other factors variations in energy demands), wherein the predetermined level is set to 20% ~ 60% (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Items 34 & 20 & Pars. [0097] i.e. if charge is sufficient (taken to mean above 40%) starts discharge of the battery until the storage capacity reaches a pre-determined minimum level (e.g. 40%)).  
However Ruiz is vague in its disclosure of receiving a user's input includes basic information about a running schedule of the vehicle and a charging schedule of the vehicle on the next day, wherein the basic information includes at least one of a current location of the vehicle, a destination of the vehicle, and a departure time of the vehicle.
Hafner discloses a plugin hybrid electric vehicle with a control system (Figs 1-3 Items 24 & 100) allowing a user’s input (Figs 1-3 Item 204 & Par. [0037]) which can include basic information about a running schedule of the vehicle and a charging schedule of the vehicle on the next day (Figs 1-3 Items 204 & 200 & Par. [0037]), wherein the basic information includes at least one of a current location of the vehicle, a destination of the vehicle, and a departure time of the vehicle (Figs 1-3 Items 204 & 200 & Par. [0037] i.e. vehicle departure time of 7 a.m.).


In regard to claim 16: (Original)
 	Modified Ruiz further teaches the method according to claim 15, wherein the receiving the first power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 122 & Par. [0062]  i.e. AC grid power) includes: converting the first power signal into a direct current (DC) power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 38); and accumulating the DC power signal in the battery (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 38), wherein the first power signal is an alternating current (AC) power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 122 & Par. [0062] i.e. AC grid power).

In regard to claim 17: (Currently amended)
Modified Ruiz further teaches the method according to claim 15, wherein the transmitting the electrical energy is performed in response to the user's input or a predetermined control pattern (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Item 34 & Par. [0048] i.e. RTP power outages other factors variations in energy demands).

In regard to claim 18: (Currently amended)
Modified Ruiz further teaches the method according to claim 15, wherein the predetermined control pattern is determined based on at least one of a time zone, the fee schedule on the first power signal, and an option preset for charging the battery (Fig. 1A-C, 2A-C, 3A-B, 4A-B, 5, & 6 Item 34 & Pars. .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. (US 2011/0204720) in view of Hafner et al. (US 2009/0229900).

In regard to claim 4:
 	Modified Ruiz further discloses the in-vehicle power system according to claim 1, wherein the charging-discharging device (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 34 & Par. [0046] i.e. VCS may control charging and discharging of battery packs) is coupled to a first electric power inlet (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 36 i.e. single inlet cord) for receiving the first power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 122) and for transmitting the second power signal (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Items 34 & 102), wherein the first electric power inlet is disposed in a vehicle (Fig. 1A-C, 2A-C, 3A-B, 4A-B & 6 Item 36 i.e. single inlet cord).
However, modified Ruiz is vague in its disclosure of a second electric power inlet disposed in a vehicle.
Ruiz teaches that other variations in size dimensions structures and shapes of elements are within normal design choice of one having ordinary skill in the art (Par. [0168]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have designed a first and second inlet, since applicant has not disclosed that having a first and second inlet solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with just one inlet.  

In regard to claims 19 & 20 (Cancelled)
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. Applicant has argued that the amendments made to claims 1 and 15 have placed the current application in condition for allowance, Examiner disagrees.  The 102 (a)(1) rejection of claims 1-3 has been withdrawn.  However, claims 1 and 15 are still rejected under 103, see citations above.  Any vagueness that previously existed or was identified has been remedied by the new amendment.  Further Case law teaches that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
For these reasons, Examiner is maintaining his rejection of all claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
7/6/2021